AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                             r.:p
                                                                                                             ·J I L.. ~
                                                                                                                        co                Page 1 of



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          Gov·~·~:J
                                                                                                            c' ::.,-. :'
                                                                                                        ccce<                          cou;c
                                                                                                   SOUTriES', :: 3-:: :::-   '.-~   :.:..1.. ~C'R",i,:..·
                                                                                                   EY        li..Al..                      CH::·~ 7-,
                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November 1, 1987)
                                v.

                 Jose Maximina Vallejo-Pedroza                              Case N1Illlber: 3: 18-mj-22569-RAM

                                                                            Chandra Leigh Peterson
                                                                           Defendant's Attorney


REGISTRATION NO. 80598298

THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)         ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  l:zJ Assessment: $10 WAIVED                 l:zJ Fine: WAIVED
lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circ1Illlstances.

                                                                          Monday, November 5, 2018
                                                                          Date of Imposition of Sentence



                                                                                       BLE CLINTON E. AVERITTE
                                                                                      STATES MAGISTRATE JUDGE


                                                                                                                  3:18-mj-22569-RAM
